--------------------------------------------------------------------------------

Exhibit 10.2


AMENDMENT
TO
EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into
effective as of July 11, 2011, by and between, LMI AEROSPACE, INC., a Missouri
corporation (“Corporation”) and RONALD S. SAKS (“Employee”).


Whereas, the Corporation and Employee are parties to an employment agreement
dated as of January 1, 2011 (“Employment Agreement”), a copy of which is
attached an incorporated herein by reference:


Whereas, the Corporation and Employee have agreed to amend the Employment
Agreement;


Whereas, paragraph 11 of the Employment Agreement provides that amendments
thereto must be in writing and signed by both parties;


NOW, THEREFORE, the Corporation and Employee do hereby agree to the following:


1.             Section 3(A) of the Employment Agreement is hereby deleted and
replaced with the following:


3.           Compensation.


(A)           During the period from July 11, 2011 to December 31, 2011, the
Corporation shall compensate the Employee for the Employee’s services rendered
hereunder by paying to the Employee an annual salary (the “Base Salary”) of
Three Hundred Fifty Thousand and ‰ Dollars ($350,000.00), less any authorized or
required payroll deductions.  During the period from January 1, 2012 to December
31, 2012, the Employee’s Base Salary shall be Three Hundred Seventy Five
Thousand and ‰ Dollars ($375,000.00), less any authorized or required payroll
deductions.  During the period from January 1, 2013 to December 31, 2013, the
Employee’s Base Salary shall be Four Hundred Thousand and ‰ Dollars
($400,000.00), less any authorized or required payroll deductions.  Thereafter,
as long as this Agreement remains in effect, the annual Base Salary that the
Corporation shall pay to the Employee for the Employee’s services rendered
hereunder will be Four Hundred Thousand and ‰ Dollars ($400,000.00), less any
authorized or required payroll deductions.  Payment of this salary will be made
in accordance with the payroll policies of the Corporation in effect from time
to time.


2.             All references in the Employment Agreement to the “Agreement” and
any other references of similar import shall henceforth mean the Employment
Agreement as amended by this Amendment.


3.             In the event of a conflict between the provisions of this
Amendment and the provisions of the Employment Agreement (without regard to this
Amendment), the provisions of this Amendment shall control.  All defined terms
appearing in this Amendment shall continue to have the same meaning as provided
in the Employment Agreement, unless modified by this Amendment.  .

 
 

--------------------------------------------------------------------------------

 

4.             Except to the extent specifically amended by this Amendment, all
of the terms, provisions, conditions, covenants, representations and warranties
contained in the Employment Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.


5.             This Amendment shall be binding upon and inure to the benefit of
the Corporation and Employee and their respective heirs, executors,
administrators, legal administrators, successors and permitted assigns.


6.             This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of Missouri (without reference to
conflict of law principles).


The parties have executed this Amendment to Employment Agreement as of the date
first above- written.





     
LMI AEROSPACE, INC.
             
("Corporation")
         
By:
/s/
John S. Eulich
       
Chairman, Compensation Committee
             
/s/ Ronald S. Saks
       
Ronald S. Saks
     
("Employee")

 
 

--------------------------------------------------------------------------------